Citation Nr: 1200088	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a missile injury to the low back with right lumbosacral radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970 and is a recipient of the Purple Heart Medal, as well as the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2011, the Board remanded the matter for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to a disability rating in excess of 20 percent for residuals of a missile injury to the low back with right lumbosacral radiculopathy.  
This matter was remanded in April 2011 for additional evidentiary development, to include affording the Veteran an additional VA examination to evaluate his current degree of impairment.  The Veteran failed to report for a VA examination on May 19, 2011.  On that same date, the Veteran was contacted and he indicated that he was in Florida until July 2011 and he requested that he be rescheduled thereafter.  

A review of the record demonstrates that the Veteran was again contacted, via telephone on May 31, 2011, and June 21, 2011; however, it appears that the number had been disconnected.  Notwithstanding, there is no indication in the record of any subsequent attempt to contact the Veteran at his address of record and/or that the Veteran was afforded the opportunity to present for a VA examination since July 2011.  Accordingly, the Board finds that an additional remand is necessary in order to afford the Veteran an additional opportunity to report for a VA examination to ascertain the current degree of impairment of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA examination by a physician with appropriate expertise to determine the current level of severity of the orthopedic and neurologic manifestations of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

The examiner should determine the number of shrapnel wound injuries sustained by the Veteran.  The examiner is also requested to determine what Muscle Groups are involved.  The examiner should also comment on the severity of impairment for each Muscle Group involved, to include whether the impairment is slight, moderate, moderately severe, or severe in nature.  Moreover, the examiner should note whether any muscular injury residuals manifest in symptoms that are distinct and separate from those associated with orthopedic disability (i.e., range of motion, muscle spasm or guarding, abnormal spinal contour, and ankylosis). 

The examiner must further report the complete range of motion for the thoracolumbar spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should describe any neurologic manifestations of the Veteran's lumbar spine disability, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities.  The physician should further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

All opinions should be accompanied by a clear rational.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Following the above development, review and readjudicate the claim.  See 38 C.F.R. § 4.2. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case at his most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


